DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the Amendments and Remarks filed on 06/19/2022
Claims 2, 4, 17 and 20 have been cancelled
Claims 21-24 are new

Response to Arguments
Applicant's arguments and Amendments filed on 06/19/2022 have been fully considered.  In view of the Amendments filed on 06/19/2022, all objections and rejections have been withdrawn. 

Allowable Subject Matter
Claims 1, 3, 5-16, 18-19, 21-24 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1 and 19 the cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious a camera module or an assembling method for a camera module as recited in “a holder, wherein the holder comprises a first surface, a second surface and a lens mounting hole penetrating through the first surface and the second surface, the lens mounting hole comprises a supporting portion, a positioning portion, a screw portion and a receiving portion arranged along a direction from the first surface to the second surface; the holder comprises a first supporting surface exposed in the supporting portion; the holder defines at least one fixing hole exposed from the first surface, and the least one fixing hole is in communication with the supporting portion of the lens mounting hole;
a lens, assembled with the holder, wherein the lens sequentially comprises an exposed part, a limit part, a positioning part and a screw part, the exposed part is exposed from the holder, a diameter of the limit part is greater than a diameter of the exposed part, the limit part is received in the supporting portion and abuts against the first supporting surface, the positioning part is received in the positioning portion, the screw part is engaged with the screw portion; 
an image sensor assembly, comprising an image sensor and a circuit board, wherein the circuit board is attached on the second surface of the holder, the image sensor is assembled on the circuit board and received in the receiving portion; and
at least one first fastener engaged with the at least one first fixing hole; the first fastener comprises a nut part and a screw part, the nut part abuts against the first surface and the limit part and the screw part is screwed and engaged in the first fixing hole” as combined with other limitations in claims 1 and 19. 

Regarding independent claim 15 the cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious a camera module as recited in “a lens, comprising a barrel and a lens group, the lens group being accommodated in the barrel, the barrel comprising a screw part, a main portion and a limit ring, the screw part being connected with a bottom of the main portion, the limit ring protruding from an outer surface of the main portion; the limit ring comprises a third surface and an opposite fourth surface;
a holder, comprising a main body, an abutting boss, and an attaching boss, the abutting boss and the attaching boss being protruded from two opposite sides of the main body, the holder defining a mounting through hole and at least one first fixing hole, the mounting through hole sequentially penetrating through the abutting boss, the main body and the attaching boss, the mounting through hole comprising a screw portion, a supporting portion, and a receiving portion; the screw portion engaged with the screw part, the supporting portion and the receiving portion being respectively located at two opposite sides of the screw portion, the at least one first fixing hole being in communication with the supporting portion of the mounting through hole; the holder comprises a first supporting surface exposed in the supporting portion, the third surface of the limit ring abuts against the first supporting surface;
an image sensor assembly, comprising an image sensor and a circuit board, the image sensor being opposite to the lens group and mounted on the circuit board, the image sensor being received in the receiving portion, the circuit board being attached on the attaching boss; and at least one first fastener, comprising an abutting part and an inserting part connected with the abutting part, the abutting part abutting against the limit ring and the abutting boss, the inserting part inserting and engaging into the at least one first fixing hole” as combined with other limitations in claim 15. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287. The examiner can normally be reached Monday-Friday 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PADMA HALIYUR/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        July 2, 2022